Exhibit 10.54B

 

CLEAN HARBORS, INC.

 

Restricted Stock Award Agreement

[Employee]

 

Employee:

Number of Shares:

Award Date:

Vesting Start Date:

 

THIS AGREEMENT (the “Agreement”) is made as of the date set forth above (the
“Award Date”) between Clean Harbors, Inc., a Massachusetts corporation (the
“Company”), and the above-referenced employee (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.

 

1.                                       Issuance of Shares and Vesting.

 

Effective as of Award Date, the Company hereby grants to the Participant
             shares (the “Shares”) of the Company’s common stock, par value $.01
per share (“Common Stock”), as an Award of Restricted Stock pursuant to the
Company’s 2010 Stock Incentive Plan (such Plan, as it may previously have been
or may hereafter be amended, the “Plan”).  All of the terms and conditions of
the Plan are incorporated herein by reference, and any capitalized terms that
are not defined herein shall have the meanings ascribed to such terms in the
Plan. The Participant hereby accepts the Award and agrees to acquire and hold
the Shares subject to the terms and provisions set forth in the Plan and the
additional terms and provisions contained herein.

 

During the period (the “Vesting Period”) between the Award Date and the earlier
of (i) the Termination Date (as defined in Section 2 hereof) and (ii) the
completion of the Vesting Schedule (as defined in the next sentence), the Shares
shall vest (and become “Vested Shares”) in the Participant in such amounts and
on such dates as are set out in the Vesting Schedule.  The “Vesting Schedule”
shall be as follows:

 

[  ] Shares shall vest on [  ], 20[  ];

[  ] Shares shall vest on [  ], 20[  ];

[  ] Shares shall vest on [  ], 20[  ];

[  ] Shares shall vest on [  ], 20[  ]; and

[  ] Shares shall vest on [  ], 20[  ].

 

However, notwithstanding the Vesting Schedule, one hundred (100%) percent of the
Shares shall vest in the event (i) a Change of Control of the Company shall
occur during the Vesting Period and (ii) on the date of such Change of Control
the Participant shall continue to be employed by the Company (or any subsidiary
or parent thereof included in the term “Company” in the Plan). 

 

--------------------------------------------------------------------------------


 

A Change of Control of the Company shall be deemed to have occurred if the
Company is a party to any merger, consolidation or sale of assets, or there is a
tender offer for the Company’s common stock, or a contested election of the
Company’s directors, and as a result of any such event, either (i) the directors
of the Company in office immediately before such event cease to constitute a
majority of the Board of Directors of the Company, or of the company succeeding
to the Company’s business, or (ii) any company, person or entity (including one
or more persons and/or entities acting in concert as a group) other than an
affiliate of the Company gains “control” (ownership of more than fifty (50%)
percent of the outstanding voting stock of the Company) over the Company.  The
concept of “control” shall be deemed to mean the direct or indirect ownership,
beneficially or of record, of voting stock of the Company.

 

2.                                       Forfeiture of Unvested Shares.

 

If the Participant ceases prior to the completion of the Vesting Schedule to be
employed by the Company (or any subsidiary or parent corporations as are
included in the term “Company” as defined in the Plan) for any reason other than
a Change of Control as described in Section 1 (including, without limitation,
death, disability, termination or voluntary resignation), the Company shall
automatically reacquire any of the Shares which have not vested in accordance
with Section 1 (the “Unvested Shares”) as of the effective date of such
cessation (the “Termination Date”) and the Participant shall forfeit such
Unvested Shares unconditionally and shall have no further right or interest in
such Shares unless the Company agrees in writing to waive its reacquisition
right as to some or all of the Unvested Shares.

 

3.                                       Administration of Stock Certificates.

 

(a)           Concurrently with or promptly following the execution hereof, the
Company shall deliver the Unvested Shares either in certificated or
uncertificated form (as the Committee shall elect) to American Stock Transfer &
Trust Company (such company or any other agent as the Committee may select
during the Vesting Period being referred to hereafter as the “Administrative
Agent”).  During the Vesting Period, the Administrative Agent shall hold the
Shares for the benefit of the Participant, but subject to the provisions of this
Agreement. Notwithstanding such deposit of the Shares with the Administrative
Agent, the Participant shall retain during the Vesting Period the right to vote
and enjoy all other rights and incidents of ownership of the Shares except as
may be restricted hereunder.

 

(b)           During the Vesting Period, the Administrative Agent shall keep
true and accurate records of all the Shares. The Company shall indemnify and
hold harmless the Administrative Agent against any and all costs or expenses
(including attorneys’ fees and expenses), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation arising out of or pertaining to
this Agreement.

 

(c)           Following the close of each calendar quarter during which any of
the Shares shall become Vested Shares, the Administrative Agent shall, upon the
written request of the Participant but subject to potential delivery to the
Company of a portion of such Vested Shares to the extent required to pay
withholding taxes in accordance with Section 7 hereof, deliver to the
Participant stock certificates representing such number of Vested Shares which
ceased to be Unvested Shares during such calendar quarter. Following the close
of the calendar quarter in

 

2

--------------------------------------------------------------------------------


 

which there shall remain on deposit with the Administrative Agent no Shares
which have not yet become Vested Shares or been forfeited to the Company, but
subject to potential delivery to the Company of a portion of such Vested Shares
to the extent required to pay withholding taxes in accordance with Section 7
hereof, the Administrative Agent shall deliver to the Participant stock
certificates representing the Vested Shares (if any) remaining in the possession
of the Administrative Agent.  The Participant hereby authorizes the
Administrative Agent to deliver to the Company any and all Shares that are
forfeited under the provisions of this Agreement or that are required to pay
withholding taxes in accordance with Section 7 hereof.

 

4.                                       Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.

 

5.                                       Effect of Prohibited Transfer.

 

The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.

 

6.                                       Adjustments for Stock Splits, Stock
Dividends, Etc.

 

If from time to time during the Vesting Period there is any stock split-up,
stock dividend, stock distribution or other reclassification of the Common Stock
of the Company, any and all new, substituted or additional securities to which
the Participant is entitled by reason of Participant’s ownership of Shares shall
be immediately subject to the vesting requirements, restrictions on transfer and
other provisions of this Agreement in the same manner and to the same extent as
such Shares.

 

7.                                       Withholding Taxes.

 

(a)           The Participant acknowledges and agrees that in the case of the
issuance of Restricted Stock that is “substantially vested” (within the meaning
of Treasury Regulations Section 1.83-3(b)), the Committee may require the
Participant to remit to the Company an amount sufficient to satisfy any federal,
foreign, state or local withholding tax requirements (or make other arrangements
satisfactory to the Company with regard to such taxes, including withholding
from regular cash compensation, providing other security to the Company, or
remitting or foregoing the receipt of Shares having a fair market value on the
date of delivery sufficient to satisfy such obligations) prior to the issuance
of any Shares pursuant to this Award of Restricted Stock.

 

(b)           The Participant acknowledges and agrees that in the case of
Restricted Stock that is not “substantially vested” upon issuance, if the
Committee determines that under applicable law and regulations the Company could
be liable for the withholding of any federal, foreign, state or local tax with
respect to such Shares, the Committee may require the Participant to remit to
the Company an amount sufficient to satisfy any such potential liability (or
make other

 

3

--------------------------------------------------------------------------------


 

arrangements satisfactory to the Company with respect to such taxes, including
withholding from regular cash compensation providing other security to the
Company, or remitting or foregoing the receipt of Shares having a fair market
value on the date of delivery sufficient to satisfy such obligations) at the
time such Shares of Restricted Stock are delivered to the Participant, at the
time the Participant makes an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), with respect to such Shares, or
at the time such Shares become “substantially vested,” and/or to agree to
augment such security from time to time in any amount reasonably deemed
necessary by the Committee to preserve the adequacy of such security. The
Participant acknowledges that the Shares of Restricted Stock are subject to the
forfeiture obligation under Section 2 of this Agreement and such forfeiture
obligation may be treated as a substantial risk of forfeiture within the meaning
of Section 83 of the Code, and that, in the absence of an election under
Section 83(b) of the Code, such treatment could delay the determination of the
tax consequences of such issuance for both the Company and the Participant
(possibly to the Participant’s detriment).  If the Participant files a timely
election under Section 83(b) of the Code, the Participant shall provide the
Company with an original copy of such timely filed election and a certified mail
or overnight courier receipt of such filing within 10 days of the time the
election is filed.

 

8.                                       Severability.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

 

9.                                       Waiver; Termination.

 

Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.

 

10.                                 Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.

 

11.                                 Notice.

 

All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery, (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 42 Longwater Drive, P.O. Box 9149, Norwell, Massachusetts
02061-9149, Attention: Treasurer; if to the Custodian, to the Company’s
aforesaid address, Attention: Treasurer; and if to the Participant, to the
address shown beneath his or her respective signature to this Agreement; or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 11.

 

4

--------------------------------------------------------------------------------


 

12.                                 Pronouns.

 

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.

 

13.                                 Entire Agreement.

 

This Agreement, together with the Plan, constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.

 

14.                                 Amendment.

 

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Participant.

 

15.                                 Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.

 

[remainder of page left intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date.

 

 

Clean Harbors, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[                                                              ]

 

 

 

 

Title:

[                                                              ]

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

(Signature of Participant)

 

 

 

 

 

 

 

 

 

 

 

(Printed Name of Participant)

 

 

 

 

 

 

 

 

 

 

 

(Residence Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City)                              (State)                              (Zip
Code)

 

 

 

6

--------------------------------------------------------------------------------